Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed 06/15/2022 has been entered. Claims 1-10 remain pending in the application. The amendments to the claims have overcome the claim objections in the non-final rejection filed 07/06/2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Balthes (US-20080090477) in view of Gallagher (US-20040209063), Weinick (US-20170197341), and Okada (US-20200086534).
Regarding claim 1, Balthes teaches:
An automated method of manufacturing a coated plastic article ([0007]), the method comprising the steps of: 
providing a mold for making the article ([0091]; Fig. 13, #110), the mold having upper ([0091]; Fig. 13, #112 and #116) and lower mold halves ([0091]; Fig. 13, #114 and #118) wherein one of the mold halves has a mold surface which at least partially defines an article- defining cavity ([0091]; Fig. 13, #120, 122, 124, 126, 134, 136, 138, 140, and 142); 
placing a heated blank of moldable plastic sheet material between the upper and lower mold halves ([0089] – [0093]; Fig. 13, #90), wherein the plastic sheet material comprises a plastic resin ([0143]); 
forcing an inner portion of the heated blank into the article-defining cavity ([0089] – [0093]; Fig. 13, #90); and into contact with at least a portion of the in-mold coating composition coated on the mold surface, which is described below; and
curing the blank ([0010] – [0011] and [0111])).

Balthes does not teach:
providing a program-controlled first manipulator and an automatic sprayer supported on the first manipulator configured to move relative to at least two control axes and to coat at least a portion of the mold surface with an in-mold coating composition; 
providing a program-controlled second manipulator and an end effector supported on the second manipulator configured to move relative to at least two control axes and to place the heated blank; and
causing the in-mold coating composition to cure to form a coating and causing plastic resin of the inner portion of the blank to form an adhesive layer which chemically bonds the blank to the coating so as to form the coated plastic article and wherein the article is a laminated article molded as a unitary structure.

However, Gallagher, in a similar field of endeavor, a molding process for a product with a coating, teaches:
coating at least a portion of the mold surface with an in-mold coating composition using a sprayer ([0039], [0041] – [0043]); and
causing the in-mold coating composition to cure ([0050]) to form a coating and causing plastic resin of the inner portion of the blank to form an adhesive layer which chemically bonds the blank to the coating so as to form the coated plastic article and wherein the article is a laminated article molded as a unitary structure. ([0041] – [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molding process of Balthes to incorporate the teachings of Gallagher and include a step of inserting coating into the mold and molding it together with the blank. The purpose, as stated by Gallagher, being to facilitate cross-linking of the base coating and/or clear coating ([0041]).

Balthes in view of Gallagher does not teach:
providing a program-controlled first manipulator and an automatic sprayer supported on the first manipulator configured to move relative to at least two control axes to perform the coating; and 
providing a program-controlled second manipulator and an end effector supported on the second manipulator configured to move relative to at least two control axes and to place the heated blank.

However, Weinick, in a similar field of endeavor, a molding process for a product with a coating, teaches:
providing a program-controlled ([0026] – [0028]; Fig. 1, #28) first manipulator ([0019]; Fig. 1, #26) and an automatic sprayer ([0032]; Fig. 1, #34) supported on the first manipulator ([0032]; Figs. 1 and 3, #24) configured to move relative to at least two control axes to perform the coating ([0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spraying of Balthes in view of Gallagher to incorporate the teachings of Weinick and have the sprayer be supported on a program-controlled manipulator to move and perform the coating. The purpose, as stated by Weinick, being that it does not chemically degrade the outer surface of the part and does not melt or structurally compromise the part ([0002]).

Balthes in view of Gallagher and Weinick does not teach:
providing a program-controlled second manipulator and an end effector supported on the second manipulator configured to move relative to at least two control axes and to place the heated blank in the mold.

However, Okada, in a similar field of endeavor, a molding process for a product with a coating, teaches:
providing a program-controlled ([0031] - [0032]) second manipulator and an end effector supported on the second manipulator configured to move relative to at least two control axes and to place the heated blank in the mold ([0029] – [0031]; Fig. 1, #2, #3, #42, and #52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the placing of the blank of Balthes in view of Gallagher and Weinick to incorporate the teachings of Okada and use an end effector supported on a program-controlled second manipulator to move the blank and place it in the mold. The purpose, as stated by Okada, being to have a function for adjusting the position of the substrate holding unit ([0029]).

Regarding claim 2, Balthes in view of Gallagher, Weinick, and Okada teaches the limitations of claim 1, which claim 2 depends on. Balthes further teaches:
wherein the plastic sheet material is a composite plastic sheet material ([0056] and [0100]).

Regarding claim 3, Balthes in view of Gallagher, Weinick, and Okada teaches the limitations of claim 1, which claim 3 depends on. Balthes further teaches:
wherein the coating has a textured, class "A" surface ([0068] and [0095]).

Regarding claim 4, Balthes in view of Gallagher, Weinick, and Okada teaches the limitations of claim 1, which claim 4 depends on. Balthes further teaches:
wherein the step of forcing is performed in a single stamping stage ([0081]).

Regarding claim 5, Balthes in view of Gallagher, Weinick, and Okada teaches the limitations of claim 2, which claim 5 depends on. Balthes further teaches:
wherein the composite plastic sheet material comprises a plurality of fibers dispersed within a thermoplastic resin ([0056] and [0141] – [0142]).

Regarding claim 6, Balthes in view of Gallagher, Weinick, and Okada teaches the limitations of claim 5, which claim 6 depends on. Balthes further teaches:
wherein the thermoplastic resin is selected from polyolefins, thermoplastic polyolefin blends, polyvinyl polymers, diene polymers, polyamides, polyesters, polycarbonates, polyestercarbonates, styrene-containing polymers, acrylic polymers, polyimides, polylphenylene either, polyphenylene oxide, polyphenylene sulphide, polyethers, polyetherketones, polyacetals, polyurethanes, polybenzimidazole, and copolymers or mixtures thereof ([005], [0083], and [0110]).

Regarding claim 7, Balthes in view of Gallagher, Weinick, and Okada teaches the limitations of claim 5, which claim 7 depends on. Balthes further teaches:
wherein the fibers are selected from glass fibers, carbon fibers, synthetic organic fibers, natural fibers, mineral fibers, metal and/or metalized or coated fibers, or mixtures thereof ([0056]).

Regarding claim 8, Balthes in view of Gallagher, Weinick, and Okada teaches the limitations of claim 1, which claim 8 depends on. Balthes further teaches:
wherein the article is a decorative, automotive, interior trim article ([0064]).

Regarding claim 9, Balthes in view of Gallagher, Weinick, and Okada teaches the limitations of claim 5, which claim 9 depends on. Balthes further teaches:
wherein the fiber content is from about 20% to about 80% by weight of the thermoplastic resin ([0056]).

Regarding claim 10, Balthes in view of Gallagher, Weinick, and Okada teaches the limitations of claim 1, which claim 10 depends on. Balthes further teaches:
wherein the article has a thickness in a range of 1 mm to 10 mm ([0061]).

	Response to Arguments
Applicant’s arguments, see applicant arguments/remarks, filed 08/16/2022 on page 7, with respect to the rejections of claim 1 under Balthes (US-20080090477) in view of Gallagher (US-20040209063), Weinick (US-20170197341), and Okada (US-20200086534) have been fully considered and are not persuasive and commensurate in scope. Applicant argues that none of the references teach forcing an inner portion of a heated blank of plastic sheet material into contact with an in-mold coating composition coated on a mold surface of a mold half wherein an adhesive layer of the blank is formed which chemically bonds the blank to the coating. However, the combination of Balthes and Gallagher above teaches this limitation. Gallagher teaches using an in-mold coating composition coated on a mold surface of both mold halves, which includes a mold half, and then an adhesive layer of the blank being formed bonded to the coating, as is shown in the rejection above. It would be obvious to one of ordinary skill in the art to take this teaching and modify the step from Balthes of forcing an inner portion of the heated blank into the article-defining cavity and into contact with the mold to include the mold coating, using the motivation described in the rejection. Even if applicants next argument that the combination does not teach the appearance of a painted, injection molded article, this limitation is not found in the claims and thus is not commensurate in scope. Therefore the applicant's arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748